                                          United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA
                                              SAN FRANCISCO DIVISION


       United States of America,                              Case No. ^^ *^70        S
                        Plaintiff,                            STIPULATED ORDER EXCLUDING TIME
                   V.                                         UNDER THE SPEEDY TRIAL ACT



                        Defendant(s).

                                                              ir           the court excludes time under the Speedy
For tiie reasons stated by, the parties on the ecord on
Trial Act from          iifk           Xo_3. a
                                                          4   and finds that the ends ofjustice served by the
continuance outwei^ hthe best interest oftile ptiblic and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
               Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
               See 18 U.S.C. § 3161(h)(7)(B)(i).

               The case issounusual orso complex, due to [check applicable reasons]             the number of
               defendants,          the nature ofthe prosecution, or       the existence ofnovel questions of fact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings orthetrial
               itselfwithin the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
               Failure togrant a continuance would unreasonably deny the defendant continuity ofcounsel, given
               counsel's other scheduled case commitments, taking into account the exercise of due diligence.
               5eel8U.S.C.§3161(h)(7)(B)(iv).

       1        Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                necessary for effective preparation, taking into account the exercise ofdue diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

                With the consent of thedefendant, and taking into account the public interest inthe prompt
                disposition ofcriminal cases, the court sets the preliminary hearing tothe date set forth in the first
                paragraph and —based on the parties' showing ofgood cause —finds good cause for extending
                the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
                exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

        IT IS SO ORDERED.

        DATED
                                                                   cuelin^cott Corley
                                                                   ted States Magistrate Judge


        STIPULATED:
                           Attorney for Defendant              Assistant United States Attorney


                                                                                                       V. 1/10/2019
